Exhibit 10.1

 

Investment Agreement, dated January 25, 2005

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

INVESTMENT AGREEMENT

 

BY AND AMONG

 

TRUMP HOTELS & CASINO RESORTS, INC.,

 

TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P.

 

and

 

DONALD J. TRUMP

 

DATED AS OF JANUARY 25, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS; INTERPRETATION    2        Section 1.1   
Definitions    2        Section 1.2    Interpretation.    10 ARTICLE
II     INVESTMENT    10        Section 2.1    Reverse Stock Split; Common Shares
   10        Section 2.2    Exchange of Old Class B Common Stock    11       
Section 2.3    Issuance of Class A Partnership Interests.    11        Section
2.4    Issuance of Class B Partnership Interests and Warrant    11
ARTICLE III    CLOSING    12        Section 3.1    Closing    12        Section
3.2    Closing Deliveries.    12 ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF
COMPANY AND PARTNERSHIP    15        Section 4.1    Organization.    15       
Section 4.2    Authority; No Conflict; Required Filings and Consents.    16
ARTICLE V      REPRESENTATIONS AND WARRANTIES OF INVESTOR    17        Section
5.1    Authority    17        Section 5.2    No Conflict    17        Section
5.3    Investment Representations.    18        Section 5.4    Sufficient Funds
   18 ARTICLE VI     COVENANTS    19        Section 6.1    Certain Notices    19
       Section 6.2    Governmental Approvals.    19        Section 6.3   
Hart-Scott-Rodino Filing    20        Section 6.4    World’s Fair Consents.   
20        Section 6.5    Restructuring; Bankruptcy.    21        Section 6.6   
Releases    21        Section 6.7    Publicity    22        Section 6.8   
Listing    22        Section 6.9    Amended and Restated Organizational
Documents    22        Section 6.10    Board Representation    22        Section
6.11    Director and Officer Indemnification.    23        Section 6.12   
Further Assurances and Actions    24        Section 6.13    Changes to
Transaction Documents    24        Section 6.14    Affiliate Transactions    24
       Section 6.15    Set Off    24 ARTICLE VII CONDITIONS TO CLOSING    24  
     Section 7.1    Conditions to Each Party’s Obligation to Effect the Closing
   24



--------------------------------------------------------------------------------

       Section 7.2    Additional Conditions to Obligations of the Company and
the Partnership    25        Section 7.3    Additional Conditions to Obligations
of the Investor    26 ARTICLE VIII    TERMINATION    28        Section 8.1   
Termination    28        Section 8.2    Effect of Termination    29       
Section 8.3    Fees and Expenses    30 ARTICLE IX      MISCELLANEOUS    30  
     Section 9.1    Non-Survival    30        Section 9.2    Notices    30  
     Section 9.3    Counterparts    31        Section 9.4    Headings    31  
     Section 9.5    Amendment    32        Section 9.6    Extension; Waiver   
32        Section 9.7    Severability    32        Section 9.8    Entire
Agreement; No Third Party Beneficiaries    32        Section 9.9    Governing
Law    32        Section 9.10    Assignment; Successors    32        Section
9.11    Election of Remedies    32        Section 9.12    Submission to
Jurisdiction    33

 

EXHIBITS:

 

Exhibit A    Certain Charter Provisions Exhibit B    THCR Debt Restructure - DJT
Tax Points Exhibit C    Form of Amended Trademark License Agreement Exhibit D   
Form of Amended Trademark Security Agreement Exhibit E    Company Subsidiaries
Exhibit F    Form of Miss Universe Assignment Agreement Exhibit G    Form of
Right of First Offer Agreement Exhibit H    Form of Services Agreement Exhibit I
   Form of Voting Agreement Exhibit J    Form of Warrant Exhibit K    Form of
World’s Fair Assignment Agreement

 

- ii -



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

 

INVESTMENT AGREEMENT, dated as of January 25, 2005 (this “Agreement”), by and
among Trump Hotels & Casino Resorts, Inc., a Delaware corporation, Trump Hotels
& Casino Resorts Holding, L.P., a Delaware limited partnership (the
“Partnership”), and Donald J. Trump (the “Investor”).

 

R E C I T A L S:

 

WHEREAS, the Company (as hereinafter defined) is the sole general partner of the
Partnership;

 

WHEREAS, the Investor (directly and through certain of the Investor’s controlled
Affiliates (as hereinafter defined)) beneficially owns 9,960,887 issued and
outstanding shares (the “Present Shares”) of common stock, par value $0.01 per
share, of the Company;

 

WHEREAS, the Investor owns TCH 2nd Priority Notes (as hereinafter defined) in
the aggregate principal amount of $16,366,686 (the “Investor Notes”), and the
interest that shall be due on the Investor Notes is referred to herein as the
“Accrued Interest”;

 

WHEREAS, on November 21, 2004, the Debtors (as hereinafter defined) commenced
the Bankruptcy Case (as hereinafter defined);

 

WHEREAS, on the terms and subject to the conditions set forth herein, at the
Closing (as hereinafter defined), the Investor and/or one or more Affiliates of
the Investor will make an equity investment (the “Investment”) in the
Partnership consisting of (i) a cash investment of $55,000,000 (the “Cash
Amount”), (ii) the exchange and cancellation of the Investor Notes and (iii) the
written waiver (the “Investor Waiver”) by the Investor (for the Investor and on
behalf of the Investor’s controlled Affiliates) of the Investor’s (and any such
controlled Affiliates’) right to receive the Accrued Interest in respect of the
Investor Notes, pursuant to which the Partnership will (and the Restructured
Company (as hereinafter defined) will cause the Partnership to) issue Class A
Partnership Interests (as hereinafter defined) to the Investor;

 

WHEREAS, on the terms and subject to the conditions set forth herein, at the
Closing, in consideration of the Investor entering (and/or causing one or more
Affiliates of the Investor to enter) into the Amended Agreements (as hereinafter
defined) and consummating (and/or causing any such Affiliates to consummate) the
transactions contemplated hereby, the Partnership will (and the Restructured
Company will cause the Company to) issue Class B Partnership Interests (as
hereinafter defined), and the Company will issue the Warrant (as hereinafter
defined), to the Investor and/or one or more Affiliates of the Investor;

 

WHEREAS, the Class A Partnership Interests will be exchangeable for shares of
common stock, par value $0.01 per share (the “Common Stock”), of the
Restructured Company, and the Class B Partnership Interests will be exchangeable
for shares of Common Stock and/or cash in an amount equal to the fair market
value of such shares of Common Stock, as provided in the Amended Exchange Rights
Agreement and the Amended Partnership Agreement (as each such term is
hereinafter defined);



--------------------------------------------------------------------------------

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated hereby, the Company and certain Company Subsidiaries
(as hereinafter defined) have undertaken, under Chapter 11 of the Bankruptcy
Code (as hereinafter defined) and pursuant to the Bankruptcy Plan (as
hereinafter defined), the Restructuring (as hereinafter defined), the terms of
which are set forth on Exhibit A (the “Term Sheet”) to that certain
Restructuring Support Agreement, dated as of October 20, 2004 (the
“Restructuring Support Agreement”), by and among the Company, the Investor, the
Noteholders (as defined in the Restructuring Support Agreement) and the other
parties thereto;

 

WHEREAS, the Special Committee of the Board of Directors of the Company (the
“Board of Directors”) and the Board of Directors have duly approved and
authorized this Agreement and the transactions contemplated hereby; and

 

WHEREAS, pursuant to the Restructuring Support Agreement, the Investor has
agreed to support the commencement of the Bankruptcy Case (as hereinafter
defined) by the Debtors (as hereinafter defined), confirmation by the Bankruptcy
Court of the Bankruptcy Plan, approval by the Bankruptcy Court of the Disclosure
Statement (as hereinafter defined) and approval by the Bankruptcy Court of this
Agreement and the transactions contemplated hereby;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the respective meanings set forth below:

 

“Accrued Interest” shall have the meaning set forth in the recitals hereto.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this definition, except as otherwise
provided herein, TCI shall be deemed an Affiliate of the Investor even if the
Investor has transferred the outstanding equity interests of TCI held thereby as
of the date hereof to another Person who is not an Affiliate of the Investor.

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

- 2 -



--------------------------------------------------------------------------------

“Amended Agreements” shall mean, collectively, the Amended Exchange Rights
Agreement, the Amended Partnership Agreement and the Amended Trademark License
Agreement.

 

“Amended and Restated Bylaws” shall mean the second amended and restated bylaws
of the Restructured Company, containing such terms and in such form as shall be
mutually agreed upon by the Company and the Investor.

 

“Amended and Restated Certificate of Incorporation” shall mean the second
amended and restated certificate of incorporation of the Restructured Company,
containing or reflecting the terms set forth in Exhibit A attached hereto and
such other terms and in such form as shall be mutually agreed upon by the
Company and the Investor.

 

“Amended Exchange Rights Agreement” shall mean the Third Amended and Restated
Exchange and Registration Rights Agreement to be entered into by and among the
Company, the Investor and TCI on the Closing Date, containing such terms and in
such form as shall be mutually agreed upon by the Company and the Investor.

 

“Amended Partnership Agreement” shall mean the Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership to be entered into by and
among the Investor, TCI, Merger Sub and the Restructured Company on the Closing
Date, containing or reflecting the terms set forth in Exhibit B attached hereto
and such other terms and in such form as shall be mutually agreed upon by the
Company and the Investor.

 

“Amended Trademark License Agreement” shall mean the Amended and Restated
Trademark License Agreement to be entered into by and between the Investor, the
Partnership and the Restructured Company on the Closing Date, substantially in
the form attached hereto as Exhibit C.

 

“Amended Trademark Security Agreement” shall mean the Amended and Restated
Trademark Security Agreement to be entered into by and between the Investor and
the Partnership on the Closing Date, substantially in the form attached hereto
as Exhibit D.

 

“Bankruptcy Case” shall mean the chapter 11 cases of the Debtors pending in the
Bankruptcy Court, which are being jointly administered under case numbers
04-46898 through 04-46925 (JHW).

 

“Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C. §101,
et seq., as now in effect or hereafter amended.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of New Jersey and, to the extent that there is no reference pursuant to
section 157 of title 28 of the United States Code, the United States District
Court for the District of New Jersey.

 

“Bankruptcy Exceptions” shall have the meaning set forth in Section 4.2(a)
hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Plan” shall mean the plan or plans of reorganization with respect to
the Company and the Company Subsidiaries (including the terms of and steps
necessary to effectuate the Restructuring as set forth in the Term Sheet and
otherwise in form and substance reasonably acceptable to the Investor), and as
may be modified, amended or supplemented from time to time, in each case with
the approval of the Investor (which approval shall not be unreasonably
withheld), together with any and all Contracts, schedules, exhibits,
certificates, orders and other documents and instruments prepared in connection
therewith.

 

“Board of Directors” shall have the meaning set forth in the recitals hereto.

 

“Business Day” shall mean any day other than a Saturday or Sunday which is not a
day on which banking institutions in New York City are authorized or obligated
by Law or executive order to close.

 

“Capitalization Table” shall have the meaning set forth in Section 3.2(a)(xxi)
hereof.

 

“Cash Amount” shall have the meaning set forth in the recitals hereto.

 

“Class A Partnership Interests” shall have the meaning set forth in the Amended
Partnership Agreement.

 

“Class B Exchange” shall mean the exchange of each outstanding share of Old
Class B Common Stock for one share of New Class B Common Stock.

 

“Class B Partnership Interests” shall have the meaning set forth in the Amended
Partnership Agreement.

 

“Closing” shall have the meaning set forth in Section 3.1 hereof.

 

“Closing Date” shall have the meaning set forth in Section 3.1 hereof.

 

“Common Shares” shall mean 23,880 shares of Common Stock (excluding any shares
of Common Stock issued to the Investor or any of his Affiliates pursuant to the
TCI 2 Merger); provided that the number of Common Shares held by the Investor
immediately following the Stock Split shall be adjusted so that such number of
Common Shares represents 0.06% of the shares of Common Stock issued and
outstanding immediately after the consummation of the Closing on a Fully Diluted
Basis.

 

“Common Stock” shall have the meaning set forth in the recitals hereto.

 

“Company” shall mean Trump Hotels & Casino Resorts, Inc., a Delaware
corporation, until the consummation of the Restructuring, and the Restructured
Company.

 

“Company Entities” shall mean, collectively, the Company and each Company
Subsidiary.

 

- 4 -



--------------------------------------------------------------------------------

“Company Gaming Facilities” shall mean, collectively, (a) the Trump Taj Mahal
Casino Resort, (b) the Trump Plaza Hotel and Casino, (c) the Trump Marina Hotel
Casino, and (d) the Trump Indiana Casino Hotel.

 

“Company Material Adverse Effect” shall mean, with respect to any one or more
changes, events or effects, a material adverse effect on the business, assets,
financial condition or results of operations of (a) the Company and the Company
Subsidiaries, taken as a whole, (b) the Trump Taj Mahal Casino Resort, (c) the
Trump Marina Hotel Casino, or (d) the Trump Plaza Hotel and Casino, in each case
except for any such change, event or effect resulting from, arising out of or
related to (i) changes in or affecting (A) the gaming industry generally in the
United States, or (B) the United States economy or financial markets as a whole,
or (ii) the taking of any action in furtherance of and not inconsistent with
this Agreement or the Restructuring or expressly consented to by the Investor;
provided, however, that any event, circumstance, condition, fact, effect or
other matter that would otherwise constitute a Company Material Adverse Effect
shall not constitute a Company Material Adverse Effect if the material adverse
effect thereof shall cease to exist or be of any effect as of the consummation
of the Bankruptcy Plan.

 

“Company Subsidiary” shall mean any Subsidiary of the set forth on Exhibit E
attached hereto.

 

“Confirmation Order” shall mean the order in a form and substance reasonably
acceptable to the Investor entered by the Bankruptcy Court in the Bankruptcy
Case confirming the Bankruptcy Plan pursuant to Section 1129 of the Bankruptcy
Code.

 

“Contract” shall mean, with respect to any Person, any agreement, arrangement or
obligation, whether written or oral, including any commitment, mortgage,
instrument, indenture, note, bond, loan, guarantee, lease, sublease, license,
contract, deed of trust, option agreement, right of first refusal, security
agreement, development agreement, operating agreement, management agreement,
service agreement, partnership agreement, joint venture agreement, limited
liability agreement, put/call arrangement, purchase, or sale or merger
agreement, in each case that is binding on such Person under applicable Law,
including any amendments or modifications thereto and restatements thereof.

 

“D&O Indemnified Parties” shall have the meaning set forth in Section 6.11(a)
hereof.

 

“Debtors” shall have the meaning set forth in the Bankruptcy Plan.

 

“Disclosure Statement” shall mean the written disclosure statement filed by the
Company and certain Company Subsidiaries in connection with the Bankruptcy Plan
in the Bankruptcy Case, as approved by the Bankruptcy Court pursuant to Section
1125 of the Bankruptcy Code, as may be amended, modified or supplemented from
time to time.

 

“Encumbrance” shall mean, with respect to any asset, security or property, any
security interest, pledge, mortgage, deed of trust, lien (including
environmental and Tax liens), charge, encumbrance, adverse claim, restriction on
use or option, in each case, in respect of such asset, security or property;
provided, that, with respect to securities, “Encumbrances” shall exclude
limitations on transfer imposed by Gaming Laws.

 

- 5 -



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, including the rules and regulations promulgated thereunder.

 

“Existing Security Agreement” shall mean that certain Trademark Security
Agreement, dated as of June 12, 1995, as amended, between the Investor and the
Company.

 

“Existing Trademark License Agreement” shall mean that certain Trademark License
Agreement, dated as of June 12, 1995, as amended, between the Investor and the
Company.

 

“Five Board Members” shall have the meaning set forth in Section 6.10 hereof.

 

“Fully Diluted Basis” shall mean, at any given time, on a fully diluted basis,
assuming the full conversion, exercise and exchange (as applicable) of all then
outstanding options, warrants and other rights to acquire shares of Common Stock
(other than shares of Common Stock reserved for issuance under any employee or
management stock option or incentive plan or program adopted by the Board of
Directors of the Restructured Company).

 

“Gaming Activities” shall mean the business of owning, operating or managing a
casino or similar gaming facility in which the principal business activity is
the taking or receiving of bets or wagers upon the results of games of chance or
skill.

 

“Gaming Authority” shall mean any Governmental Entity that is directly
responsible for the licensing or granting of permit authority for, or otherwise
exercises direct legal or regulatory oversight with respect to, Gaming
Activities conducted in the United States, including (a) the New Jersey Casino
Control Commission, (b) the New Jersey Division of Gaming Enforcement, (c) the
Indiana Gaming Commission and (d) the National Indian Gaming Commission.

 

“Gaming Law” shall mean any Law governing or regulating Gaming Activities,
including, without limitation, the New Jersey Casino Control Act and the rules
and regulations promulgated thereunder, the Indiana Riverboat Gambling Act (as
set forth at Indiana Code 4-33) and the rules and regulations promulgated
thereunder, the Indiana Gaming Control Act and the rules and regulations
promulgated thereunder and the Indian Gaming Regulatory Act and the rules and
regulations promulgated thereunder.

 

“Gaming License” shall mean any Governmental Approval required in order to
conduct Gaming Activities under any Gaming Law issued by any Gaming Authority.

 

“Governmental Approvals” shall mean, with respect to any Person, all Gaming
Licenses, Liquor Licenses and any other permit, license, certificate, franchise,
concession, finding of suitability, exemption, entitlement, approval, consent,
ratification, permission, clearance, confirmation, waiver, certification,
filing, designation, rating, registration, qualification, authorization or order
that is issued or granted to such Person by any Governmental Entity in
connection with the operation of such Person’s business.

 

- 6 -



--------------------------------------------------------------------------------

“Governmental Entity” shall mean any foreign, domestic or supranational
governmental (executive, legislative or judicial), tribal, administrative,
regulatory, police, military or taxing authority.

 

“Governmental Order” shall mean any order, writ, judgment, stay, injunction,
decree or award entered by or with any Governmental Entity.

 

“HSR Act” shall mean the Hart-Scott Rodino Antitrust Improvements Act of 1976,
as amended from time to time, including the rules and regulations promulgated
thereunder.

 

“Investment” shall have the meaning set forth in the recitals hereto.

 

“Investor” shall have the meaning set forth in the preamble hereto.

 

“Investor Board Members” shall have the meaning set forth in Section 6.10
hereof.

 

“Investor Notes” shall have the meaning set forth in the recitals hereto.

 

“Investor Waiver” shall have the meaning set forth in the recitals hereto.

 

“Laws” shall mean all laws, statutes, ordinances, decrees, rules, regulations,
orders, injunctions or judgments of the United States, any foreign country or
any domestic or foreign state, county, city, province or other political
subdivision or of any Governmental Entity, including, without limitation, Gaming
Laws.

 

“Liquor Licenses” shall mean all those certain “off sale,” “portable bar” and
other alcoholic beverage licenses issued by any Governmental Entity or Gaming
Authority pursuant to which the sale of alcoholic beverages is permitted in the
restaurants, bars, function rooms and guest rooms of hotels or related
properties (including casino, gambling or gaming facilities such as the Company
Gaming Facilities).

 

“Maximum D&O Premium” shall have the meaning set forth in Section 6.11(b)
hereof.

 

“Merger Sub” shall mean a Delaware limited liability company that is wholly
owned by the Company.

 

“Miss Universe Assignment Agreement” shall mean the Assignment and Assumption
Agreement with respect to the Partnership’s limited and general partnership
interests in Miss Universe L.P., LLLP, a Delaware limited liability limited
partnership, to be entered into by and between the Partnership, the Investor and
TPI on the Closing Date, substantially in the form attached hereto as Exhibit F.

 

“Mutual Board Member” shall have the meaning set forth in Section 6.10 hereof.

 

“New Class B Common Stock” shall mean the Class B Common Stock, par value $0.01
per share, of the Restructured Company.

 

- 7 -



--------------------------------------------------------------------------------

“Notifying Party” shall have the meaning set forth in Section 6.2(c) hereof.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Old Class B Common Stock” shall mean the Class B Common Stock, par value $0.01
per share, of the Company prior to the consummation of the Restructuring.

 

“Partnership” shall have the meaning set forth in the preamble hereto.

 

“Partnership Interests” shall mean the Class A Partnership Interests and the
Class B Partnership Interests, collectively.

 

“Person” shall mean a natural person, partnership (general or limited),
corporation, limited liability company, business trust, joint stock company,
trust, business association, unincorporated association, joint venture,
Governmental Entity or other entity or organization.

 

“Present Shares” shall have the meaning set forth in the recitals hereto.

 

“Restructured Company” shall mean the Company from and after the consummation of
the Restructuring.

 

“Restructuring Support Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Right of First Offer Agreement” shall mean the Right of First Offer Agreement
to be entered into by and among the Trump Organization, the Partnership and the
Restructured Company on the Closing Date, substantially in the form attached
hereto as Exhibit G.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, including the rules and regulations promulgated thereunder.

 

“Services Agreement” shall mean the Services Agreement to be entered into by and
between the Restructured Company, the Partnership and the Investor on the
Closing Date, substantially in the form attached hereto as Exhibit H.

 

“Stock Split” shall have the meaning set forth in Section 2.1 hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, business association or other Person of which
such Person owns, directly or indirectly, rights with respect to, securities or
other interests having the power to elect a majority of such Person’s board of
directors or analogous or similar governing body of such Person.

 

“TCF” shall mean Trump Casino Funding, Inc., a Delaware corporation.

 

- 8 -



--------------------------------------------------------------------------------

“TCH” shall mean Trump Casino Holdings, LLC, a Delaware limited liability
company.

 

“TCH 2nd Priority Notes” shall mean the 17 5/8% Second Priority Mortgage Notes
due 2010 of TCH and TCF.

 

“TCI” shall mean Trump Casinos, Inc., a New Jersey corporation.

 

“TCI 2” shall mean Trump Casinos II, Inc., a Delaware corporation.

 

“TCI 2 Merger” shall mean the merger of TCI 2 with and into Merger Sub, with
Merger Sub as the entity surviving such merger, pursuant to an Agreement and
Plan of Merger containing such terms and in such form as shall be mutually
agreed upon by the Company and the Investor.

 

“Term Sheet” shall have the meaning set forth in the recitals hereto.

 

“TPA” shall mean Trump Plaza Associates, a New Jersey general partnership
beneficially wholly owned by the Company.

 

“TPI” shall mean Trump Pageants, Inc., a New York corporation.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Amended
and Restated Certificate of Incorporation, the Amended and Restated Bylaws, the
Voting Agreement, the Warrant, the Services Agreement, the Amended Partnership
Agreement, the Amended Exchange Rights Agreement, the Amended Trademark License
Agreement, the Amended Trademark Security Agreement, the Right of First Offer
Agreement, the Miss Universe Assignment Agreement and the World’s Fair
Assignment Agreement.

 

“Trump Organization” shall mean, The Trump Organization LLC, a New York limited
liability company.

 

“Voting Agreement” shall mean the Voting Agreement to be entered into by and
among the Restructured Company and the Investor on the Closing Date,
substantially in the form attached hereto as Exhibit I.

 

“Warrant” shall mean a warrant, substantially in the form attached hereto as
Exhibit J, exercisable until the tenth anniversary of the Closing Date, to
purchase, for an exercise price of $21.90 per share, 1,446,706 shares of Common
Stock; provided that the number of shares of Common Stock issuable upon exercise
of the Warrant shall be adjusted so that such number of issuable shares
represents 3.5% of the shares of Common Stock issued and outstanding immediately
after the consummation of the Closing on a Fully Diluted Basis.

 

“World’s Fair Assignment Agreement” shall mean the Assignment and Assumption
Agreement with respect to TPA’s fee interest in the World’s Fair Site to be
entered into by and between TPA and the Investor on the Closing Date,
substantially in the form attached hereto as Exhibit K.

 

- 9 -



--------------------------------------------------------------------------------

“World’s Fair Site” shall have the meaning set forth in the Word’s Fair
Assignment Agreement.

 

Section 1.2 Interpretation.

 

(a) When a reference is made in this Agreement to a section, article, paragraph,
exhibit or schedule, such reference shall be to a section, article, paragraph,
exhibit or schedule of this Agreement, unless otherwise clearly indicated to the
contrary.

 

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(c) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(d) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

 

(e) A reference to any party to this Agreement or any other agreement or
documents shall include such party’s successors and permitted assigns.

 

(f) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

(g) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any such party by virtue of the authorship of any
provisions of this Agreement.

 

(h) For the purposes of this Agreement, all shares of Common Stock or
Partnership Interests to be owned by the Investor as of immediately after the
Closing, as provided herein, shall include all shares of Common Stock and
Partnership Interests owned by TCI (whether or not TCI is then owned by the
Investor), unless TCI is then directly or indirectly owned by the Company or any
of its Affiliates, in which case such shares of Common Stock and Partnership
Interests owned by TCI shall not be deemed to be owned by the Investor.

 

ARTICLE II

 

INVESTMENT

 

Section 2.1 Reverse Stock Split; Common Shares. At or immediately prior to the
Closing, the Company shall effect a reverse stock split (the “Stock Split”)
pursuant to which each

 

- 10 -



--------------------------------------------------------------------------------

1,000 shares of Common Stock then outstanding shall be consolidated into one
share of Common Stock (subject to adjustment for fractional shares, as provided
in the Bankruptcy Plan), without the need for any further corporate or other
action or deed under any applicable law, regulation, order or rule, as a result
of, and immediately after, which Stock Split (taking into consideration the
issuances hereunder) the Investor shall beneficially own the Common Shares, free
and clear of any and all Encumbrances (other than any Encumbrances specifically
set forth in the Amended Agreements, the Services Agreement and the Voting
Agreement).

 

Section 2.2 Exchange of Old Class B Common Stock. At or immediately prior to the
Closing, the Company shall effect the Class B Exchange such that each share of
Old Class B Common Stock beneficially owned by the Investor or his Affiliates
shall be exchanged for one share of New Class B Common Stock, free and clear of
any and all Encumbrances (other than any Encumbrances specifically set forth in
the Amended Agreements, the Services Agreement and the Voting Agreement).

 

Section 2.3 Issuance of Class A Partnership Interests.

 

(a) On and subject to the terms and conditions contained in this Agreement, at
the Closing, in exchange for the consummation of the Investment by the Investor
and/or one or more Affiliates of the Investor, the Partnership shall (and the
Restructured Company shall cause the Partnership to) issue to the Investor
and/or such Affiliates, free and clear of any and all Encumbrances (other than
any Encumbrances specifically set forth in the Amended Agreements, the Services
Agreement and the Voting Agreement), Class A Partnership Interests exchangeable
for 4,811,580 shares of Common Stock; provided that the number of shares of
Common Stock issuable upon exchange of such Partnership Interests shall be
adjusted so that such number of issuable shares represents, assuming the
conversion of such shares into Common Stock, 11.64% of the shares of Common
Stock issued and outstanding immediately after the consummation of the Closing
on a Fully Diluted Basis.

 

(b) The consummation of the Investment pursuant to Section 2.3(a) hereof shall
be effected at the Closing by the Investor and/or one or more Affiliates of the
Investor by (i) the delivery to the Partnership of the Investor Notes, (ii) the
delivery of the Investor Waiver and (iii) wire transfer of immediately available
funds in an amount equal to the Cash Amount to an account or accounts designated
by the Partnership at least three (3) Business Days prior to the Closing Date.

 

Section 2.4 Issuance of Class B Partnership Interests and Warrant. On and
subject to the terms and conditions contained in this Agreement, at the Closing,
in consideration of the Investor entering (and/or causing one or more Affiliates
of the Investor to enter) into the Amended Agreements and consummating (and/or
causing any such Affiliates to consummate) the transactions contemplated hereby:
(a) the Partnership shall (and the Restructured Company shall cause the
Partnership to) issue to the Investor (and/or any such Affiliates, as determined
by the Investor in the Investor’s sole discretion), free and clear of any and
all Encumbrances (other than any Encumbrances specifically set forth in the
Amended Agreements, the Services Agreement and the Voting Agreement) Class B
Partnership Interests exchangeable for 4,554,197 shares of Common Stock or an
amount in cash equal to the aggregate fair market value of such shares (as
provided in the Amended Exchange Rights Agreement and the Amended Partnership

 

- 11 -



--------------------------------------------------------------------------------

Agreement); provided that the number of shares of Common Stock issuable upon
exchange of such Partnership Interests shall be adjusted so that such number of
issuable shares represents 11.02% of the shares of Common Stock issued and
outstanding immediately after the consummation of the Closing on a Fully Diluted
Basis (it being understood that the amount of cash payable by the Company upon
exchange of such Class B Partnership Interests shall also be adjusted to an
amount equal to the aggregate fair market value of such shares of Common Stock
representing 11.02% of the shares of Common Stock issued and outstanding
immediately after the consummation of the Closing on a Fully Diluted Basis); and
(b) the Restructured Company shall issue to the Investor the Warrant, free and
clear of any and all Encumbrances (other than any Encumbrances specifically set
forth in the Amended Agreements, the Services Agreement and the Voting
Agreement).

 

ARTICLE III

 

CLOSING

 

Section 3.1 Closing. The closing (the “Closing”) of the transactions
contemplated hereby, shall take place at the offices of Latham & Watkins LLP,
885 Third Avenue, Suite 1000, New York, New York 10022, at a date (the “Closing
Date”) and time to be mutually agreed upon by the Company and the Investor,
which Closing Date shall occur within three (3) Business Days following the
satisfaction (or waiver by the Company or the Investor, as applicable) of the
conditions set forth in Article VII hereof (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions).

 

Section 3.2 Closing Deliveries.

 

(a) The Company will deliver, or cause to be delivered, to the Investor on the
Closing Date:

 

(i) a copy of the Amended and Restated Certificate of Incorporation, certified
as of the date of the Closing by the Secretary of State of the State of
Delaware;

 

(ii) a copy of the Amended and Restated Bylaws, duly adopted by the Board of
Directors;

 

(iii) a certificate or certificates representing the Common Shares to be issued
to the Investor and/or one or more Affiliates of the Investor at the Closing
hereunder;

 

(iv) evidence reasonably acceptable to the Investor of the constitution of the
Board of Directors (effective as of the Closing) as provided in Section 6.10
hereof;

 

(v) good standing certificates (or equivalents thereof) for each of the Company
and the Partnership, each issued by the Secretary of State of the State of
Delaware and of such other applicable jurisdictions where the Company or the
Partnership, as applicable, is qualified or licensed to do business or own,
lease or operate property making such qualification or licensing necessary, and
dated as of a date within three (3) Business Days prior to the Closing Date;

 

- 12 -



--------------------------------------------------------------------------------

(vi) the certificate required to be delivered pursuant to Section 7.3(c) hereof;

 

(vii) an executed cross-receipt for the Cash Amount, the Investor Notes and the
Investor Waiver;

 

(viii) a certified copy of the Confirmation Order;

 

(ix) a certified copy of the docket in the Bankruptcy Case evidencing that, as
of the Closing Date, the Confirmation Order has not been stayed, revised or
vacated, or modified in a manner which is inconsistent with the terms of this
Agreement;

 

(x) evidence reasonably acceptable to the Investor of the issuance of the
Partnership Interests to be issued to the Investor and/or one or more Affiliates
of the Investor at the Closing hereunder;

 

(xi) a counterpart of the Services Agreement, duly executed by the Company, the
Partnership and Trump Atlantic City Associates, a New Jersey general
partnership;

 

(xii) an executed assignment of the Existing Trademark License Agreement to the
Partnership and a counterpart of the Amended Trademark License Agreement, duly
executed by the Company and the Partnership;

 

(xiii) a counterpart of the Amended Exchange Rights Agreement, duly executed by
the Company, the Partnership and each other party thereto (other than the
Investor and TCI);

 

(xiv) a counterpart of the Amended Partnership Agreement, duly executed by the
Company, the Partnership and Merger Sub;

 

(xv) a counterpart of the Right of First Offer Agreement, duly executed by the
Company and the Partnership;

 

(xvi) a counterpart of the Voting Agreement, duly executed by the Company;

 

(xvii) a counterpart of the Warrant, duly executed by the Company;

 

(xviii) a counterpart of the Miss Universe Assignment Agreement, duly executed
by the Partnership;

 

(xix) a counterpart of the World’s Fair Assignment Agreement, duly executed by
TPA, the Company and the Partnership;

 

(xx) an executed assignment of the Existing Trademark Security Agreement to the
Partnership and a counterpart of the Amended Trademark Security Agreement, duly
executed by the Partnership;

 

- 13 -



--------------------------------------------------------------------------------

(xxi) a table (the “Capitalization Table”) containing the complete pro forma
capitalization of the Company and the Partnership at the Closing (after giving
effect thereto), which Capitalization Table shall be consistent with the Term
Sheet; and

 

(xxii) such other previously undelivered documents reasonably requested by the
Investor to be delivered by the Company and/or the Partnership to the Investor
at or prior to the Closing in connection with this Agreement or the other
Transaction Documents to which the Company or the Partnership is a party.

 

(b) The Investor will deliver, or cause to be delivered, to the Company (for
itself and, as applicable, on behalf of the Partnership) on the Closing Date:

 

(i) the Cash Amount, the Investor Notes and the Investor Waiver in accordance
with Section 2.3(b) hereof;

 

(ii) the certificate required to be delivered pursuant to Section 7.2(c) hereof;

 

(iii) an executed cross receipt with respect to the Common Shares, Partnership
Interests and Warrant to be issued to the Investor and/or one or more Affiliates
of the Investor (as applicable) at the Closing hereunder;

 

(iv) a counterpart of the Services Agreement, duly executed by the Investor;

 

(v) a counterpart of the Amended Trademark License Agreement, duly executed by
the Investor;

 

(vi) a counterpart of the Amended Exchange Rights Agreement, duly executed by
the Investor and TCI (to the extent that the Investor is then the sole
shareholder thereof);

 

(vii) a counterpart of the Amended Partnership Agreement, duly executed by the
Investor and TCI (to the extent that the Investor is then the sole shareholder
thereof);

 

(viii) a counterpart of the Right of First Offer Agreement, duly executed by the
Trump Organization;

 

(ix) a counterpart of the Voting Agreement, duly executed by the Investor and/or
any of the Investor’s controlled Affiliates that are parties thereto;

 

(x) a counterpart of the Miss Universe Assignment Agreement, duly executed by
the Investor and TPI;

 

(xi) a counterpart of the World’s Fair Assignment Agreement, duly executed by
the Investor and/or any of the Investor’s controlled Affiliates that are parties
thereto;

 

- 14 -



--------------------------------------------------------------------------------

(xii) a counterpart of the Amended Trademark Security Agreement, duly executed
by the Investor; and

 

(xiii) such other previously undelivered documents reasonably requested by the
Company to be delivered by the Investor to the Company at or prior to the
Closing in connection with this Agreement or the other Transaction Documents to
which the Investor is a party.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF COMPANY AND PARTNERSHIP

 

Except as set forth herein, the Company and the Partnership hereby jointly and
severally represent and warrant to the Investor as follows:

 

Section 4.1 Organization.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as currently being conducted. The Company is duly qualified or licensed
to do business and is in good standing, in each jurisdiction in which the
property owned, leased or operated by the Company or the nature of the business
conducted by the Company makes such qualification or licensing necessary, except
where the failure to be so qualified, licensed or in good standing would not,
individually or in the aggregate, have a Company Material Adverse Effect.

 

(b) The Partnership is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite organizational power and authority to own, lease and operate its
properties and to carry on its business as currently being conducted. The
Partnership is duly qualified or licensed to do business and is in good
standing, in each jurisdiction in which the property owned, leased or operated
by the Company or the nature of the business conducted by the Partnership makes
such qualification or licensing necessary, except where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, have a Company Material Adverse Effect.

 

(c) Each Company Subsidiary is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate, limited liability, partnership or other organizational power and
authority to own, lease and operate its properties and to carry on its business
as it is currently being conducted. Each Company Subsidiary is duly qualified or
licensed as a foreign corporation or other business entity to do business and is
in good standing in each jurisdiction where the character of its properties
owned or held under lease or the nature of its business makes such
qualification, licensing or good standing necessary, except where the failure to
be so qualified, licensed or in good standing would not, individually or in the
aggregate, have a Company Material Adverse Effect.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.2 Authority; No Conflict; Required Filings and Consents.

 

(a) Each of the Company and the Partnership has the requisite corporate or
organizational power and authority to enter into this Agreement and each of the
other Transaction Documents to which it is a party, and to consummate the
transactions contemplated hereby and thereby to be consummated by it. The
execution and delivery of this Agreement by each of the Company and the
Partnership has been, and each of the other Transaction Documents to which it is
a party will prior to the Closing be, duly authorized by the requisite corporate
or organizational action of the Company and the Partnership. This Agreement has
been, and each of the other Transaction Documents to which the Company or the
Partnership is a party, when executed and delivered by it, will be duly
authorized and validly executed and delivered thereby, and this Agreement
constitutes, and each of the other Transaction Documents to which the Company or
the Partnership is a party, when executed and delivered by it (assuming this
Agreement and the other Transaction Documents to which it is a party constitute
the valid and binding obligations of the other parties hereto and thereto) will
constitute, a valid and binding obligation of the Company or the Partnership (as
applicable), enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (regardless of whether enforcement is considered in a proceeding at Law
or in equity) (collectively, the “Bankruptcy Exceptions”).

 

(b) The execution and delivery of this Agreement by the Company and the
Partnership, and the performance by any of them of the other Transaction
Documents to which it is a party, will not, (i) conflict with, violate or breach
any provision of the certificate of incorporation or bylaws or other
organizational document of any Company Entity or the Partnership, (ii) assuming
that (x) as of the Effective Date (as defined in the Bankruptcy Plan), upon the
consummation of the transactions contemplated thereby, no individual Noteholder
will beneficially own a majority of the then outstanding shares of capital stock
of the Company and (y) the reduction of the Investor’s current beneficial
ownership of the outstanding capital stock of the Company as a result of the
transactions contemplated by the Bankruptcy Plan (including the consummation of
the transactions contemplated by this Agreement) will not be deemed a change of
control of any Company Entity, result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any Contract to which any Company
Entity or the Partnership is a party or by which any of them or any of their
properties or assets may be bound (subject to the Bankruptcy Exceptions), or
(iii) assuming that all Governmental Approvals and other matters referred to in
Section 4.2(c) hereof have been made and any waiting periods thereunder have
terminated or expired, conflict with or violate any Law or Governmental Approval
applicable to the Company Entities or the Partnership or any of their respective
properties or assets, except in the cases of the foregoing clauses (ii) and
(iii) for any such breaches, conflicts, violations, defaults, terminations,
cancellations, accelerations, losses or failures to obtain any such consent or
waiver which would not (A) individually or in the aggregate, have a Company
Material Adverse Effect or (B) prevent or materially delay the Closing.

 

- 16 -



--------------------------------------------------------------------------------

(c) No Governmental Approvals or notice to, declaration or filing with, or
waiver from any other Person is required by or of the Company Entities or the
Partnership in connection with the execution, delivery or performance by the
Company Entities and the Partnership of this Agreement or any of the other
Transaction Documents to which any of them is a party nor the consummation of
the transactions contemplated hereby and thereby, except (i) the filing of the
premerger notification and report form under the HSR Act, (ii) the filing with
the SEC of such reports under the Securities Act or the Exchange Act as may be
required in connection with this Agreement and the other Transaction Documents,
(iii) the filing of the Amended and Restated Certificate of Incorporation with
the Secretary of State of the State of Delaware in accordance with the Delaware
General Corporation Law, (iv) applicable filings, if any, with the NYSE,
including filings in connection with the listing of shares and name change of
the Company, (v) the Gaming Licenses and other Governmental Approvals related
to, or arising out of, compliance with Gaming Laws, (vi) Governmental Approvals
as may be required under applicable state securities Laws or “Blue Sky” laws,
(vii) the Confirmation Order, (viii) other Governmental Approvals reasonably
necessary to own, lease or operate the properties of the Company Entities and to
carry on the business of the Company Entities as currently conducted, and (ix)
such other consents, Governmental Approvals, orders, authorizations,
notifications, registrations, declarations and filings, the failure of which to
be obtained or made would not, individually or in the aggregate, have a Company
Material Adverse Effect or prevent or materially delay the Closing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Except as set forth herein, the Investor hereby represents and warrants to the
Company and the Partnership as follows:

 

Section 5.1 Authority. The Investor has the requisite power and authority to
enter into this Agreement and each of the other Transaction Documents to which
he is a party and to consummate the transactions contemplated hereby and thereby
to be consummated by the Investor. This Agreement has been, and each of the
other Transaction Documents to which the Investor is a party when executed and
delivered by the Investor will be, duly and validly executed and delivered by
the Investor, and this Agreement constitutes, and each of the other Transaction
Documents to which the Investor is a party, when executed and delivered by the
Investor (assuming this Agreement and the other Transaction Documents to which
the Investor is a party constitute the valid and binding obligations of the
other parties hereto and thereto), will constitute a valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by the Bankruptcy
Exceptions.

 

Section 5.2 No Conflict. The execution and delivery by the Investor of this
Agreement and the performance by the Investor of the other Transaction Documents
to which he is a party will not, (a) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any Contract to which the Investor
is a party or is bound

 

- 17 -



--------------------------------------------------------------------------------

or to which the Investor’s properties or assets are bound, or (b) conflict with
or violate any Law or Governmental Approval applicable to the Investor or the
Investor’s respective properties or assets, except in each case for any such
breaches, conflicts, violations, defaults, terminations, cancellations,
accelerations, losses, failure to obtain any such consent or waiver that would
materially adversely effect the Investor’s ability to perform his obligations
under this Agreement or the other Transaction Documents to which the Investor is
a party.

 

Section 5.3 Investment Representations.

 

(a) The Investor understands that the Common Shares, the Partnership Interests
and the Warrant issued hereunder or issuable under the Exchange Agreement have
not been registered under the Securities Act, or any state or foreign securities
act and are being issued to the Investor by reason of specific exemptions under
the provisions thereof that depend in part upon the representations and
warranties made by the Investor in this Section 5.3.

 

(b) The Investor understands that the Common Shares, the Partnership Interests
and the Warrant issued hereunder are “restricted securities” under applicable
federal securities laws and that the Securities Act and the rules of the
Securities and Exchange Commission promulgated thereunder provide in substance
that the Investor may dispose of the Common Shares, the Partnership Interests
and the Warrant issued hereunder only pursuant to an effective registration
statement under the Securities Act or an exemption from such registration, if
available.

 

(c) The Investor is acquiring the Common Shares, the Partnership Interests and
the Warrant issued hereunder for investment only and not with a view to, or in
connection with, any resale or distribution of any of the Common Shares, the
Partnership Interests or the Warrant issued hereunder.

 

(d) The Investor is an “accredited investor” as such term is defined in Rule 501
under Regulation D promulgated under the Securities Act and was not organized
for the specific purpose of acquiring the Common Shares, the Partnership
Interests and the Warrant issued hereunder.

 

(e) The Investor has sufficient knowledge and experience in investing in
companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Common Shares, the Partnership Interests and the
Warrant issued hereunder and he is able financially to bear the risks thereof.

 

(f) The Investor has had an opportunity to discuss the Company’s business,
management, and financial affairs with the Company’s executive officers. The
Investor has also had an opportunity to ask questions and receive answers from
the executive officers of the Company concerning the terms and conditions of the
offering of the Common Shares, the Partnership Interests and the Warrant issued
hereunder and to obtain the information he believes necessary or appropriate to
evaluate the suitability of an investment in the Common Shares, the Partnership
Interests and the Warrant issued hereunder.

 

Section 5.4 Sufficient Funds. On the Closing Date, the Investor will have
sufficient funds to pay the Cash Amount at the Closing as provided herein.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS

 

Section 6.1 Certain Notices. Subject to compliance with applicable Law, from the
date hereof until earlier of the Closing and the termination of this Agreement
in accordance with its terms, each of the Company, the Partnership and the
Investor shall confer on a regular basis with each other to report on the
general status of the ongoing operations of the Company and the Partnership, and
each of the Company, the Partnership and the Investor shall notify the other
parties hereto of (a) the occurrence, or failure to occur, of any event or
circumstance, which occurrence or failure to occur would be reasonably likely to
cause either (i) any representation or warranty contained in this Agreement to
be untrue or inaccurate in any material respect at any time from the date hereof
to the Closing, (ii) any condition set forth in Article VII hereof to be
unsatisfied in any material respect as of the date by which such condition must
be satisfied hereunder, (iii) any Company Material Adverse Effect, (iv) a
material adverse effect on the Investor’s ability to perform his obligations
under this Agreement or the other Transaction Documents to which the Investor is
a party, or (b) any failure by the Company, the Partnership or the Investor, as
the case may be, or (as applicable) of any officer, director (or Person in a
similar position), employee or agent thereof, to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, which notice shall be given by the
Company, the Partnership or the Investor, as the case may be, reasonably
promptly after it acquires knowledge of any such occurrence or failure described
in the foregoing sentence. Nothing contained in this Section 6.1 shall prevent
any of the parties hereto from giving such notice, using such efforts or taking
any action to cure or curing any such event or circumstance. No notice given
pursuant to this Section 6.1 shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein and shall not limit
or otherwise affect the remedies available hereunder.

 

Section 6.2 Governmental Approvals.

 

(a) The parties hereto acknowledge that this Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby are subject to
the review and approval of the applicable Gaming Authorities and the Bankruptcy
Court.

 

(b) Subject to the terms and conditions of this Agreement, each of the Company,
the Partnership and the Investor agrees to use its commercially reasonable
efforts to (and, with respect to the Gaming Laws and antitrust Laws, if
applicable, use their commercially reasonable efforts to cause their respective
directors (or Persons in similar positions) and officers to): (i) take, or cause
to be taken, all appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable Laws to consummate
and make effective the transactions contemplated by this Agreement and the other
Transaction Documents, (ii) obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Entities (including
Governmental Approvals) as are necessary for consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, (iii)
prepare, submit and file all necessary documentation, to effect all
applications, notices, petitions and filings, to obtain as promptly as
practicable all requisite Governmental Approvals, and (iv) comply with the terms
and conditions of all such Governmental Approvals.

 

- 19 -



--------------------------------------------------------------------------------

(c) Each of the Company, the Partnership and the Investor and their respective
officers and directors (or Persons in similar positions) shall use their
commercially reasonable efforts to file, and in any event shall file within ten
(10) days after the date hereof, all required initial applications and documents
under applicable Gaming Laws in connection with the Transaction Documents and
the transactions contemplated thereby, and shall act reasonably and promptly
thereafter in responding to additional requests and comments in connection
therewith. Subject to the proviso of the ultimate sentence of this Section
6.2(c), each of the Company, the Partnership and the Investor, to the extent
reasonably practicable, will consult the others on, subject to applicable Laws
relating to the exchange of information (including the Gaming Laws), all the
information relating to the Company Entities, the Partnership or the Investor,
as the case may be, and any of their respective directors (or Persons in similar
positions), officers, stockholders and Affiliates that appear in any filing made
with, or written materials submitted to, any third Person or any Governmental
Entity in connection with the transactions contemplated by this Agreement.
Without limiting the foregoing, each party hereto (the “Notifying Party”) shall
notify the other parties hereto promptly of the receipt of material comments or
material requests from Governmental Entities relating to Governmental Approvals,
and shall supply the other parties with copies of all material correspondence
between the Notifying Party or any of its agents or representatives and
Governmental Entities with respect to Governmental Approvals; provided, however,
that none of the Company Entities or the Partnership, on the one hand, or the
Investor, on the other hand, shall be required to supply the other with copies
of communications relating to the personal applications of individual applicants
except for evidence of such filing.

 

(d) Each of the Company Entities, the Partnership and the Investor shall
promptly notify the other parties hereto upon receiving any communication from
any Governmental Entity whose consent or approval is required for consummation
of the transactions contemplated by this Agreement that causes such party to
reasonably believe that there is a reasonable likelihood that the conditions to
Closing set forth in Section 7.1(b) or (c) hereof shall not be satisfied at or
prior to the Closing.

 

Section 6.3 Hart-Scott-Rodino Filing. The Company, the Partnership and the
Investor shall use their respective commercially reasonable efforts to (a)
comply with the requirements of the HSR Act, to the extent applicable to the
transactions contemplated by this Agreement, and (b) make their required filings
thereunder as promptly as reasonably practicable (but in no event later than
twenty (20) Business Days following the date hereof). Each party hereto agrees
to use its commercially reasonable efforts to satisfy any requests for
additional information imposed under the HSR Act in connection with the
transactions contemplated hereby as soon as practicable and, if requested by any
party, to request early termination of any applicable waiting period.

 

Section 6.4 World’s Fair Consents.

 

(a) Each of the Company Entities, the Partnership and the Investor shall use its
commercially reasonable efforts to obtain prior to the Closing all consents from
third parties, other than Governmental Approvals (which, except as otherwise
provided in Section 6.4(b) hereof, are governed by Section 6.2 hereof), required
(if any) in connection with the consummation of the transactions contemplated by
the World’s Fair Assignment Agreement.

 

- 20 -



--------------------------------------------------------------------------------

(b) The parties hereto hereby acknowledge that the site plan approval with
respect to the former World’s Fair Casino includes, among other things, casino
bus access (i) through Florida and Bellevue Avenues south of Pacific Avenue, and
(ii) over and across a portion of the World’s Fair Site located between Florida,
Bellevue and Pacific Avenues and the Boardwalk in Atlantic City, New Jersey. In
connection therewith (A) the City of Atlantic City prohibited on-street parking
on Bellevue Avenue to allow for such bus access, and (B) the aforementioned site
plan approval was conditioned upon TPA providing a certain number of surface
parking space rights to the residents of Bellevue Avenue. Should the Investor
notify the Company of its election to seek to modify or terminate the
aforementioned site plan approval, the Company shall, and shall cause the
Partnership and TPA to, use good faith commercially reasonable efforts to
cooperate with the Investor in connection therewith, including, without
limitation, by joining with the Investor or his designee in filing any
documentation required in connection therewith. For the avoidance of doubt, the
provisions of this Section 6.4(b) shall expressly survive the Closing.

 

Section 6.5 Restructuring; Bankruptcy.

 

(a) The Company shall, and shall cause each Company Subsidiary, in coordination
with the Investor, to use its commercially reasonable efforts to undertake the
steps of the Restructuring, the material steps of which are set forth in the
Term Sheet and the material terms of which shall be contained and/or authorized
in the Bankruptcy Plan such that the complete pro forma capitalization of the
Company and the Partnership at the Closing (after giving effect thereto) shall
be as set forth in the Capitalization Table (the “Restructuring”) in all
material respects.

 

(b) Each of the Company Entities shall provide the Investor with copies of all
material motions, orders, applications and supporting papers and notices
prepared by any of the Company Entities (including without limitation, forms of
orders and notices to interested parties) that materially relate to the
Bankruptcy Case at least one (1) Business Day prior to their being filed with
the Bankruptcy Court and shall consult as often as reasonably practicable with
the Investor prior to taking any significant action with respect to the
Restructuring, including the Bankruptcy Case. The Investor understands and
agrees that the form and substance of any such motions, orders, applications and
supporting papers shall be made by the Company in its reasonable discretion;
provided, however, that the Company shall consider in good faith all comments
and suggestions relating thereto made by the Investor.

 

(c) Each of the Company Entities shall give reasonable advance notice, and
provide appropriate opportunity for a hearing to parties entitled thereto
(including the Investor), of all material motions, orders, hearings or other
proceedings relating to this Agreement or the transactions contemplated hereby,
including in connection with the entering of the Confirmation Order or
otherwise.

 

Section 6.6 Releases. The Company shall obtain, and the Investor shall support
the Company obtaining, a Confirmation Order providing (in form and manner
reasonably

 

- 21 -



--------------------------------------------------------------------------------

satisfactory to the Investor) that, among other things, the Investor and his
Affiliates shall be released from any and all Claims (as defined in the
Bankruptcy Plan), obligations, suits, judgments, damages, demands, debts,
rights, causes of action and liabilities (other than the obligations under this
Agreement of any such Person who is a party hereto), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise that are based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Closing Date in any
way related to any of the Company Entities, its business, its governance, its
securities disclosure practices, the purchase or sale of any of its equity or
debt securities or any other ownership interests, and the transactions
contemplated by this Agreement or the Restructuring.

 

Section 6.7 Publicity. The Investor and the Company shall consult with each
other before issuing and provide each other the opportunity to review and
comment upon any press release or other public statement with respect to this
Agreement and any of the transactions contemplated hereby and shall not issue,
directly or indirectly, any such press release or make, directly or indirectly,
any such public statement prior to such consultation and prior to considering in
good faith any such comments, except (a) as may be reasonably required by
applicable Law or (b) in connection with the Company complying with its
obligations under the rules of the NYSE.

 

Section 6.8 Listing. Prior to the Closing, the Company shall, at the reasonable
request of the Investor, prepare and submit to the NYSE, in consultation with
the Investor, a listing application covering the re-listing of the Common Stock.
The Company shall use its commercially reasonable efforts to cause the Common
Stock to be approved for listing on the NYSE, subject to official notice of
issuance.

 

Section 6.9 Amended and Restated Organizational Documents. The Company shall,
prior to the Closing, use its commercially reasonable efforts to take, or cause
to be taken, all action to cause the Amended and Restated Certificate of
Incorporation to be the certificate of incorporation of the Company at the
Closing. The Company shall, prior to the Closing, use its commercially
reasonable efforts to take, or cause to be taken, all action to cause the
Amended and Restated Bylaws to be the bylaws of the Company at the Closing. The
Confirmation Order and the Bankruptcy Plan shall approve the Amended and
Restated Certificate of Incorporation and the Amended and Restated Bylaws and
shall direct and authorize the Company to file each with the Secretary of State
for the State of Delaware. The Company shall, and shall cause the Partnership
(in its capacity as the general partner of the Partnership) and Merger Sub, and
the Investor shall, and shall cause TCI and TCI 2 (in each case, in his capacity
as, and to the extent that he is then, the sole shareholder thereof), to amend
the Partnership Agreement so that on the Closing Date the Amended Partnership
Agreement will be in full force and effect.

 

Section 6.10 Board Representation. In connection with the Bankruptcy Plan and
the Company’s efforts to cause the condition set forth in Section 7.3(d) to be
satisfied, at the Closing, the Board of Directors shall be comprised of nine (9)
individuals, of whom five (5) individuals shall be acceptable to the TAC
Noteholders (as defined in the Restructuring Support Agreement) consistent with
the terms of the Bankruptcy Plan (the “Five Board Members”), three (3)
individuals shall be designated by the Investor consistent with the terms of the

 

- 22 -



--------------------------------------------------------------------------------

Bankruptcy Plan (the “Investor Board Member”) and one (1) individual shall be
mutually agreed upon by the Investor and the Company and who shall be acceptable
to the TAC Noteholders consistent with the terms of the Bankruptcy Plan (the
“Mutual Board Member”). The Company agrees to use its commercially reasonable
efforts, subject to requirements of applicable Law, to satisfy its obligations
under the rules of the NYSE and its obligations under applicable Contracts to
which it is a party or is otherwise bound, to ensure that the Board of
Directors, at the Closing, will consist of the Five Board Members, the Investor
Board Member and the Mutual Board Member. Following the Closing, subject to
applicable Laws (including the rules and regulations of the NYSE), the
composition of the Board of Directors shall be as determined by, and shall be
consistent with, the Voting Agreement.

 

Section 6.11 Director and Officer Indemnification.

 

(a) From and after the Closing, the Company agrees to indemnify and hold
harmless each present and former director (and Persons in similar positions) and
officer of the Company and the Company Subsidiaries (the “D&O Indemnified
Parties”), against any costs or expenses (including attorneys’ fees), judgments,
fines, losses, claims, damages, liabilities or amounts paid in settlement
incurred in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, arising
out of or pertaining to matters existing or occurring prior to, at or after the
Closing, to the fullest extent that the Company would be permitted under its
certificate of incorporation and by-laws, any applicable Bankruptcy Laws and any
indemnification agreements or arrangements in effect on the date hereof to
indemnify such D&O Indemnified Party subject to applicable Law. From and after
the Closing, the indemnification obligations set forth in the Amended and
Restated Certificate of Incorporation and the Amended and Restated Bylaws shall
not be amended, repealed or otherwise modified for a period of six (6) years
following the Closing Date in any manner that would adversely affect the rights
thereunder of any D&O Indemnified Party.

 

(b) For a period of six (6) years after the Closing, the Company agrees to
maintain in effect a directors’ and officers’ liability insurance policy
covering those persons and officer positions that are currently covered by the
Company’s directors’ and officers’ liability insurance policy with coverage in
the aggregate amount of $50,000,000 and scope at least as favorable as the
Company’s existing coverage, or, if substantially equivalent insurance coverage
is unavailable, the best available coverage; provided, however, that in no event
shall the Company be required to expend to maintain insurance coverage pursuant
to this Section 6.11(b) an amount per annum in excess of 200% of the current
annual premium paid by the Company for such insurance coverage (the “Maximum D&O
Premium”); provided, further, that, if the cost of such coverage exceeds the
Maximum D&O Premium, the maximum amount of coverage that shall be required to be
purchased or maintained shall be such amount that may be purchased or maintained
for the Maximum D&O Premium.

 

(c) In the event that the Company or any of its respective, successors or
assigns (i) consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision will be made so
that the successors and assigns of the Company will assume the obligations
thereof set forth in this Section 6.11.

 

- 23 -



--------------------------------------------------------------------------------

(d) The provisions of this Section 6.11 are intended to be, and shall be, in
addition to the rights otherwise available to the current officers and directors
of the Company and the Company Subsidiaries by Law, charter, statute, bylaw or
agreement, and shall operate for the benefit of, and shall be enforceable by,
the D&O Indemnified Parties, their heirs and personal representatives and shall
be binding on the Company and its respective successors and assigns.

 

Section 6.12 Further Assurances and Actions. Subject to the terms and conditions
herein, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement and the other Transaction Documents
and to satisfy all of the conditions to the obligations applicable to such
party.

 

Section 6.13 Changes to Transaction Documents. Each of the Company, the
Partnership and the Investor agrees that no change or amendment will be made to,
or in respect of, the terms of any Transaction Document or any form of any
Transaction Document prior to the Closing Date without each such party’s consent
(with respect to any such Transaction Document to which such party is not a
party).

 

Section 6.14 Affiliate Transactions. Except as otherwise specifically
contemplated by this Agreement or the Bankruptcy Plan, without the prior written
consent of the Investor, neither the Company nor the Partnership shall enter
into, effect or otherwise consummate any transaction with any other Person
(other than any Company Entity or the Investor and his controlled Affiliates)
that is, or after giving effect to such transaction would become an, Affiliate
of the Company or the Partnership on terms less favorable to the Company or the
Partnership than those that would otherwise be obtained in a substantially
similar arms-length transaction with a Person that is not an Affiliate of the
Company or the Partnership.

 

Section 6.15 Set Off. Notwithstanding anything in the Bankruptcy Plan to the
contrary, the Company and the Partnership (for themselves and on behalf of all
of the Debtors) hereby agree to waive any right of set off, whether such right
arises under section 553 of the Bankruptcy Code or applicable non-bankruptcy
law, against any Allowed Claim (as each such term is defined in the Bankruptcy
Plan) of the Investor.

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

Section 7.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of each party to this Agreement to effect the Closing
shall be subject to the satisfaction or waiver by each party (as applicable), on
or prior to the Closing Date, of the following conditions:

 

(a) No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Governmental Order or Law that is in effect
and that has the effect of making the Closing illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement; provided,
however, that, in the case of a decree,

 

- 24 -



--------------------------------------------------------------------------------

injunction or other order, each of the parties hereto shall have used its
commercially reasonable efforts to prevent the entry of any such injunction or
other order and to appeal as promptly as possible any decree, injunction or
other order that may be entered.

 

(b) Governmental Approvals. All material Governmental Approvals required to
consummate the transactions contemplated hereby, and all other Governmental
Approvals necessary in order for the Company Entities to conduct their
businesses following the Closing in all material respects in the manner such
businesses were conducted prior to the date hereof, shall have been obtained and
remain in full force and effect, and no Governmental Approval in effect that is
applicable to any Company Entity or the Partnership shall contain any
conditions, limitations or restrictions that would prevent the Company Entities
or the Partnership from conducting their respective businesses immediately after
the Closing in all material respects in the manner such businesses were
conducted prior to the date hereof.

 

(c) HSR Waiting Period. Any waiting period (or any extension thereof) under the
HSR Act and the antitrust or competition laws of any other jurisdiction
applicable to this Agreement and the transactions contemplated hereby shall have
expired or shall have been terminated.

 

Section 7.2 Additional Conditions to Obligations of the Company and the
Partnership. The obligations of the Company and the Partnership to effect the
Closing shall be subject to the satisfaction of each of the following conditions
prior to the Closing (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions), any of which may be waived in writing exclusively by the Company:

 

(a) Investor Representations and Warranties. The representations and warranties
of the Investor contained in this Agreement shall be true and correct as of the
date of this Agreement and as of the Closing Date with the same force and effect
as if made at and as of such date (or, in the case of representations and
warranties made as of a specific date, as of such date), except if such
failure(s) to be true and correct would not have a material adverse effect on
the Investor’s ability to perform his obligations under this Agreement or the
other Transaction Documents to which the Investor is a party.

 

(b) Performance of Obligations of the Investor. The Investor shall have, in all
material respects, performed, satisfied and complied with all of his, and shall
have caused TCI and TCI 2 (in each case, in his capacity as, and to the extent
that he is then, the sole shareholder thereof) and the Trump Organization to, in
all material respects, perform, satisfy and comply with their respective,
covenants and agreements set forth in this Agreement and the Bankruptcy Plan to
be performed, satisfied and complied with by him or it on or prior to the
Closing Date.

 

(c) Investor Certificate. The Investor shall have delivered to the Company a
certificate dated as of the Closing Date and signed by the Investor to the
effect that the conditions set forth in Sections 7.2(a) and (b) hereof have been
satisfied.

 

(d) Bankruptcy Case. The Bankruptcy Plan shall have been confirmed by the
Bankruptcy Court pursuant to the Confirmation Order without material
modifications (to which the Investor has not consented) and the Confirmation
Order shall have become final and non-appealable.

 

- 25 -



--------------------------------------------------------------------------------

(e) Services Agreement. The Services Agreement shall be in full force and effect
and the Investor shall not be in breach thereof.

 

(f) Amended Trademark License Agreement. The Amended Trademark License Agreement
shall be in full force and effect and the Investor shall not be in breach
thereof.

 

(g) Amended Exchange Rights Agreement. The Amended Exchange Rights Agreement
shall be in full force and effect and neither the Investor nor TCI shall be in
breach thereof.

 

(h) Amended Partnership Agreement. The Amended Partnership Agreement shall be in
full force and effect and neither the Investor nor TCI shall be in breach
thereof.

 

(i) Right of First Offer Agreement. The Right of First Offer Agreement shall be
in full force and effect and the Trump Organization shall not be in breach
thereof.

 

(j) Voting Agreement. The Voting Agreement shall be in full force and effect and
neither the Investor nor any of his controlled Affiliates that are parties
thereto shall be in breach thereof.

 

(k) Closing Deliveries. The Investor shall have delivered, or caused to be
delivered, to the Company all items required pursuant to Section 3.2(b) hereof.

 

Section 7.3 Additional Conditions to Obligations of the Investor. The
obligations of the Investor to effect the Closing shall be subject to the
satisfaction of each of the following conditions prior to the Closing (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions), any of which may
be waived in writing exclusively by the Investor:

 

(a) Company and Partnership Representations and Warranties. The representations
and warranties of the Company and the Partnership contained in this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
Date with the same force and effect as if made at and as of such date (or, in
the case of representations and warranties made as of a specific date, as of
such date), except if such failure(s) to be true and correct would not have a
Company Material Adverse Effect.

 

(b) Performance of Company and Partnership Obligations. Each of the Company and
the Partnership shall have, in all material respects, performed, satisfied and
complied with all of its, and the Company shall have caused each of the Company
Entities to, in all material respects, perform, satisfy and comply with all of
their respective, covenants and agreements set forth in this Agreement and the
Bankruptcy Plan to be performed, satisfied and complied with by it on or prior
to the Closing Date.

 

- 26 -



--------------------------------------------------------------------------------

(c) Company Certificate. The Company shall have delivered to the Investor an
officer’s certificate dated as of the Closing Date and signed on behalf of the
Company and the Partnership by a duly authorized officer to the effect that the
conditions set forth in Sections 7.3(a) and (b) have been satisfied.

 

(d) Board of Directors. The Board of Directors shall have been constituted
(effective as of the Closing) as provided in Section 6.10 hereof.

 

(e) Bankruptcy Case. (i) The Bankruptcy Plan (including, without limitation, the
terms and conditions of the New Notes Indenture and the New Notes (as each such
term is defined in the Bankruptcy Plan), each of which shall be in conformity
with the applicable provisions of Exhibit B attached hereto), in form and
substance reasonably satisfactory to the Investor, shall have been approved by
the Bankruptcy Court pursuant to the Confirmation Order, (ii) the Confirmation
Order shall be final and non-appealable, (iii) all conditions to the
consummation of the Bankruptcy Plan shall have been satisfied in all material
respects or waived by the Investor and any other Person that is the beneficiary
of any such condition and (iv) all other material orders of the Bankruptcy Court
in respect of the Restructuring shall be final and non-appealable. The
Restructuring shall have been substantially completed, such that the revised
capital structure of the Company on the effective date of the Bankruptcy Case,
after giving effect thereto, shall be as set forth in the Capitalization Table.

 

(f) Organizational Documents. The Amended and Restated Bylaws and the Amended
and Restated Certificate of Incorporation, as provided for in the Bankruptcy
Plan, shall have been filed with and accepted by the Secretary of State of the
State of Delaware and shall have become effective at the time designated as so
filed. As of the Closing Date, the Company shall have made available to the
Investor a complete and correct copy of the Amended and Restated Certificate of
Incorporation and the Amended and Restated Bylaws, in each case in full force
and effect as of the Closing Date.

 

(g) Services Agreement. The Services Agreement shall be in full force and effect
and neither the Company nor the Partnership shall be in breach thereof.

 

(h) Amended Trademark License Agreement. The Existing Trademark License
Agreement shall have been assigned to and assumed by the Partnership, and the
Amended Trademark License Agreement shall be in full force and effect and
neither the Company nor the Partnership shall be in breach thereof.

 

(i) Amended Exchange Rights Agreement. The Amended Exchange Rights Agreement
shall be in full force and effect and neither the Company, the Partnership nor
any other party thereto (other than the Investor and TCI) shall be in breach
thereof.

 

(j) Amended Partnership Agreement. The Amended Partnership Agreement shall be in
full force and effect and neither the Company, the Partnership nor Merger Sub
shall be in breach thereof.

 

(k) Right of First Offer Agreement. The Right of First Offer Agreement shall be
in full force and effect and neither the Company nor the Partnership shall be in
breach thereof.

 

- 27 -



--------------------------------------------------------------------------------

(l) Voting Agreement. The Voting Agreement shall be in full force and effect and
the Company shall not be in breach thereof.

 

(m) Warrant. The Warrant shall be in full force and effect and the Company shall
not be in breach thereof.

 

(n) Miss Universe Assignment Agreement. The Miss Universe Assignment Agreement
shall be in full force and effect and the Partnership shall not be in breach
thereof.

 

(o) World’s Fair Assignment Agreement. The World’s Fair Assignment Agreement
shall be in full force and effect and TPA shall not be in breach thereof.

 

(p) TCI 2 Merger. The TCI 2 Merger shall have been consummated and shall be
effective under the applicable laws of the State of Delaware.

 

(q) Amended Trademark Security Agreement. The Existing Trademark Security
Agreement shall have been assigned to and assumed by the Partnership, and the
Amended Trademark Security Agreement shall be in full force and effect.

 

(r) Closing Deliveries. The Company shall have delivered, or caused to be
delivered, to the Investor all items required pursuant to Section 3.2(a) hereof.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

  (a) upon any termination of the Restructuring Support Agreement;

 

  (b) by mutual written consent of each of the Company and the Investor;

 

  (c) by any of the Company or the Investor, if:

 

(i) the transactions contemplated hereby shall not have been consummated on or
prior to May 1, 2005; provided, however, that the right to terminate this
Agreement under this Section 8.1(c)(i) shall not be available to any party
hereto whose breach or failure to perform any material covenant or material
obligation under this Agreement or the other Transaction Documents to which such
party is a party has prevented the consummation of the transactions contemplated
hereby and thereby to occur on or before such date;

 

(ii) a court of competent jurisdiction or other Governmental Entity shall have
issued a final and nonappealable Governmental Order or taken any other
nonappealable final action, in each case having the effect of permanently
restraining, permanently enjoining or otherwise permanently prohibiting the
Closing and the transactions contemplated by this Agreement (which Governmental
Order or other action the parties shall have used their commercially reasonable
efforts to resist, resolve or lift, as applicable, subject to the provisions of
Section 6.2 hereof); or

 

- 28 -



--------------------------------------------------------------------------------

(iii) the Bankruptcy Court shall have issued a final order denying confirmation
of the Bankruptcy Plan, the Bankruptcy Plan is terminated in accordance with its
terms or the Confirmation Order is vacated or reversed by a final order;

 

(d) by the Investor, if

 

(i) there has been a breach of any representation or warranty of the Company or
the Partnership contained in this Agreement (that has not been waived by the
Investor in writing), which breach, in the aggregate with all other such
breaches, if any, would cause the condition set forth in Section 7.3(a) hereof
to become incapable of being fulfilled prior to Closing; or

 

(ii) there has been a breach or violation by the Company or the Partnership of
any of its covenants or agreements contained in this Agreement (that have not
been waived by the Investor in writing), which breach or violation, in the
aggregate with all other such breaches or violations, if any, would cause the
condition in Section 7.3(b) hereof to become incapable of being fulfilled prior
to Closing;

 

provided, however, that the right to terminate this Agreement under this Section
8.1(d) shall not be available if the Investor’s breach or failure to perform any
material covenant or material obligation under this Agreement or the other
Transaction Documents to which the Investor is a party has prevented the
consummation of the transactions contemplated hereby and thereby to occur on or
before such date; or

 

(e) by the Company, if:

 

(i) there has been a breach of any representation or warranty of the Investor
contained in this Agreement (that has not been waived by the Company in
writing), which breach, in the aggregate with all other such breaches, if any,
would cause the condition set forth in Section 7.2(a) hereof to become incapable
of being fulfilled prior to Closing; or

 

(ii) there has been a breach or violation by the Investor of any of his
covenants or agreements contained in this Agreement (that have not been waived
by the Company in writing), which breach or violation, in the aggregate with all
other such breaches or violations, if any, would cause the condition in Section
7.2(b) hereof to become incapable of being fulfilled prior to Closing;

 

provided, however, that the right to terminate this Agreement under this Section
8.1(e) shall not be available if the Company’s or the Partnership’s breach or
failure to perform any material covenant or material obligation under this
Agreement or the other Transaction Documents to which the Company or the
Partnership is a party has prevented the consummation of the transactions
contemplated hereby and thereby to occur on or before such date.

 

Section 8.2 Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 8.1 hereof, this Agreement shall immediately
become void and there shall be

 

- 29 -



--------------------------------------------------------------------------------

no liability or obligation on the part of any party hereto or their respective
officers, directors (or Persons in similar positions), members, employees,
stockholders or Affiliates, except that such termination shall not limit any
liability for a breach or violation of this Agreement prior to the time of such
termination; provided, however, that the provisions of this Section 8.2 and
Section 8.3, Article I (to the extent that any terms defined in Article I are
used in the provisions hereof that shall survive the termination of this
Agreement, as specifically set forth in this Section 8.2) and Article IX hereof
shall remain in full force and effect and survive any termination of this
Agreement.

 

Section 8.3 Fees and Expenses. At the Closing, the Company shall pay (or, at the
option of the Investor, the Investor shall have the right to offset against the
Cash Amount an amount equal to) all of the reasonable out-of-pocket expenses
(including but not limited to attorneys’ fees and expenses) of the Investor
and/or the Affiliates of the Investor (other than any Company Entity or the
Partnership) arising in connection with the negotiation, preparation and
execution of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Non-Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties made by the parties hereto
contained herein or in any instrument delivered pursuant hereto shall terminate
upon Closing.

 

Section 9.2 Notices. All demands, notices, requests, consents and communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or by courier service, messenger, facsimile, telecopy, or
if duly deposited in the mails, by certified or registered mail, postage
prepaid-return receipt requested, and shall be deemed to have been duly given or
made (i) upon delivery, if delivered personally or by courier service or
messenger, in each case with record of receipt, (ii) upon transmission with
confirmed delivery, if sent by facsimile or telecopy, or (iii) four (4) Business
Days after being sent by certified or registered mail, postage pre-paid, return
receipt requested, to the following addresses, or such other addresses as may be
furnished hereafter by notice in writing, to the following parties:

 

  (a) If to the Company or the Partnership, to:

 

c/o Trump Hotels & Casino Resorts, Inc.

725 Fifth Avenue, 15th Floor

New York, NY 10022

Facsimile: (212) 688-0397

Attn: Scott C. Butera

          Robert M. Pickus, Esq.

 

- 30 -



--------------------------------------------------------------------------------

with copies to:

 

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

Facsimile: (213) 891-8763

Attn: Thomas W. Dobson, Esq.

          Robert A. Klyman, Esq.

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8007

Attn: Michael F. Walsh, Esq.

          Eric L. Schondorf, Esq.

 

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street

30th Floor

Los Angeles, CA 90017

Facsimile: (213) 629-5063

Attn: Paul S. Aronzon, Esq.

          Thomas R. Kreller, Esq.

 

  (b) if to the Investor, to:

 

Mr. Donald J. Trump

725 Fifth Avenue, 26th Floor

New York, NY 10022

Facsimile: (212) 935-0141

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Facsimile: (212) 728-8111

Attn: Thomas M. Cerabino, Esq.

 

Section 9.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
together be considered one and the same instrument.

 

Section 9.4 Headings. The headings of the articles, sections and paragraphs of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

- 31 -



--------------------------------------------------------------------------------

Section 9.5 Amendment. This Agreement may be amended only by an instrument in
writing duly executed by or on behalf of each of the Company and the Investor.

 

Section 9.6 Extension; Waiver. At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (a) extend the time for or waive the
performance of any of the obligations or other acts of the other parties hereto
to be performed hereunder as of the Closing, (b) waive any inaccuracies in the
representations and warranties of the other parties hereto contained herein or
in any document delivered pursuant hereto and (c) waive compliance with any of
the agreements or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if and as set forth in a written instrument signed on behalf of such
party.

 

Section 9.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, and such invalid term or provision shall be
deemed deleted herefrom to the minimum extent necessary to cure such violation.

 

Section 9.8 Entire Agreement; No Third Party Beneficiaries. This Agreement and
all documents and instruments referred to herein (including, without limitation,
the other Transaction Documents) (a) constitute the entire agreement and
supersede all prior agreements and understandings (other than the Restructuring
Support Agreement), both written and oral, among the parties hereto with respect
to the subject matter hereof, and (b) except as otherwise provided in Section
6.11 hereof, are not intended to confer upon any Person other than the parties
hereto (and the holders of the TAC Notes and the TCH Notes (as each such term is
defined in the Restructuring Support Agreement)) any rights or remedies
hereunder.

 

Section 9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law; provided, however, that each of the provisions
of this Agreement is subject to and shall be enforced in compliance with the
Gaming Laws.

 

Section 9.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties; provided, however, that the Investor may
assign this Agreement and/or any of his rights, interests or obligations
hereunder to one or more controlled Affiliates of the Investor (it being
understood that no such assignment shall relieve the Investor of his obligations
hereunder). Any attempted or purported assignment of this Agreement or of the
rights, interests or obligations hereunder of any party hereto other than in
accordance with this Section 9.10 shall be void ab initio. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

 

Section 9.11 Election of Remedies. Neither the exercise nor the failure to
exercise a right of set-off or to give notice of a claim under this Agreement
will constitute an election of remedies or limit the parties in any manner in
the enforcement of any other remedies that may be available to any of them,
whether at Law or in equity.

 

- 32 -



--------------------------------------------------------------------------------

Section 9.12 Submission to Jurisdiction. Each of the parties hereto (a) consents
to commit itself to the personal jurisdiction of any federal court located in
the State of New York or any New York state court in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (c)
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than a
federal or state court sitting in the State of New York; provided, however, that
each of the parties hereto hereby (i) consents and commits itself to the
personal jurisdiction of the Bankruptcy Court at all times during the pendency
of the Bankruptcy Case and (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction of the Bankruptcy Court by motion or other
request for leave therefrom or otherwise.

 

[remainder of page intentionally left blank]

 

- 33 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Investment Agreement to be
duly executed thereby as of the date first written above.

 

COMPANY:

TRUMP HOTELS & CASINO RESORTS, INC.

By:

 

/s/    John P. Burke

--------------------------------------------------------------------------------

Name:

 

John P. Burke

Title:

 

Executive Vice President and Treasurer

 

PARTNERSHIP:

TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P.

By:

 

Trump Hotels & Casino Resorts, Inc.,

   

its general partner

 

By:

 

/s/    John P. Burke

--------------------------------------------------------------------------------

Name:

 

John P. Burke

Title:

 

Executive Vice President and Treasurer

INVESTOR:

By:

 

/s/ Donald J. Trump

--------------------------------------------------------------------------------

   

Name: Donald J. Trump



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: TRUMP CASINOS, INC. By:  

/s/ Donald J. Trump

--------------------------------------------------------------------------------

Name:   Donald J. Trump Title:   President

 

TRUMP CASINOS II, INC. By:  

/s/ Donald J. Trump

--------------------------------------------------------------------------------

Name:   Donald J. Trump Title:   President